NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted March 9, 2021
                                  Decided March 9, 2021

                                          Before

                       JOEL M. FLAUM, Circuit Judge

                       ILANA DIAMOND ROVNER, Circuit Judge

                       MICHAEL Y. SCUDDER, Circuit Judge


No. 20-1529

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff-Appellee,                             Court for the Southern District of Indiana,
                                                     New Albany Division.

       v.                                            No. 4:15-cr-00016-SEB-VTW-1

ROBERT D. JENKINS                                    Sarah Evans Barker,
    Defendant-Appellant.                             Judge.




                                          ORDER

       Robert Jenkins pleaded guilty to producing child pornography, 18 U.S.C.
§ 2251(a), and received a sentence of 336 months’ imprisonment and 10 years of
supervised release. Because he expressly waived his right to appeal in his plea
agreement, his trial counsel declined to file a notice of appeal. Jenkins later attacked his
conviction and sentence under 18 U.S.C. § 2255, arguing (among other things) that his
counsel was ineffective for refusing to file a notice of appeal. After the Supreme Court’s
intervening decision in Garza v. Idaho, 139 S. Ct. 739 (2019) validated that argument, we
No. 20-1529                                                                           Page 2

remanded, and the district court reentered judgment to allow for a timely direct appeal.
See Order, Jenkins v. United States, No. 18-3083 (7th Cir. Dec. 16, 2019).

       Jenkins now appeals, but his appointed counsel asserts that the appeal is
frivolous and seeks to withdraw. See Anders v. California, 386 U.S. 738, 746 (1967).
Jenkins filed a response under Circuit Rule 51(b) opposing counsel’s motion. Counsel’s
brief explains the nature of the case and addresses the issues that an appeal of this kind
might be expected to involve. Because the analysis appears thorough, we limit our
review to the subjects counsel discusses and the issues Jenkins raises in response.
See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).

       Counsel first considers whether Jenkins could challenge his conviction and
rightly concludes that such a challenge would be futile. Jenkins’s plea agreement
included a broad waiver of his appellate rights, including the right to appeal his
conviction “on any ground.” An appeal waiver “stands or falls” with the underlying
guilty plea. United States v. Gonzalez, 765 F.3d 732, 741 (7th Cir. 2014). Unless there is
reason to doubt the validity of Jenkins’s plea, his waiver is enforceable. See id. Counsel
does not directly say whether Jenkins wishes to challenge his guilty plea.
See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox,
287 F.3d 667, 670–71 (7th Cir. 2002). Jenkins’s response makes it clear that he does.
However, because he did not move to withdraw his plea in the district court, we would
review challenges to its validity only for plain error. See United States v. Schaul, 962 F.3d
917, 921 (7th Cir. 2020).

        The record shows that it would be frivolous to argue that the district court
plainly erred in accepting Jenkins’s guilty plea. A guilty plea is knowing and voluntary
if the district court conducts a plea colloquy that complies with Federal Rule of
Criminal Procedure 11(b), “requiring the court—prior to accepting a guilty plea—to
address the defendant, inform him of his rights, determine that there is a factual basis
for the plea, and determine that the plea is voluntary.” United States v. Barr, 960 F.3d
906, 917 (7th Cir. 2020). As counsel explains, the district court substantially complied
with Rule 11 during the change-of-plea hearing and ensured that Jenkins understood
the appeal waiver. See Gonzalez, 765 F.3d at 741. The court confirmed that Jenkins read
and understood his plea agreement, which laid out in detail the rights he was forsaking,
the consequences of pleading guilty, and the scope of the appeal waiver. Based on this
record, any challenge to the validity of the plea and its attendant waivers would be
frivolous.
No. 20-1529                                                                           Page 3

        Next, counsel considers whether Jenkins could appeal his sentence and correctly
concludes that any challenge to Jenkins’s within-guidelines sentence would be
precluded by his appeal waiver. Jenkins waived the right to appeal any sentence
“within the advisory guideline range determined by the Court, regardless of the
defendant’s criminal history category or how the sentence is calculated by the court.”
Counsel concludes that there is no reason not to enforce that waiver. We recognize only
a few narrow exceptions to the enforcement of appeal waivers for sentences. United
States v. Campbell, 813 F.3d 1016, 1018 (7th Cir. 2016). Jenkins’s sentence does not exceed
the statutory maximum (30 years’ imprisonment and lifetime supervised release), and
the sentencing transcript counsel has now provided confirms that it was not based on a
constitutionally impermissible factor (such as race), so counsel rightly declines to argue
that the appeal waiver is unenforceable. See id.

       Jenkins, however, insists that we should allow him to challenge his sentence
because a miscarriage of justice would result if the purported errors in calculating his
guidelines range are not corrected. But Jenkins explicitly waived the right to appeal his
sentence, “regardless of … how the sentence is calculated by the court.” There is no
exception to enforcing appellate waivers that would allow us to consider his challenge
to the guidelines calculations. See id.

        Finally, counsel explores whether Jenkins could raise a nonfrivolous argument
that he was denied the effective assistance of counsel—an argument specifically
exempted from the appeal waiver. Jenkins argued in a previous motion under 28 U.S.C.
§ 2255 that his trial counsel was ineffective for “failing to permit him to go to trial,”
“denying his right to go to trial,” and “manipulating him to discount any desire to go to
trial by saying [he] would lose.” He presses this argument in his response and implies
that his plea was not knowingly made because he received bad legal advice.

        But, as counsel observes, nothing in the existing record supports Jenkins’s
assertion that trial counsel was ineffective. (Declining to file a notice of appeal because
of an appeal waiver was not categorically deficient at the time, and no other potential
deficiency can be gleaned from the record.) A claim that trial counsel was ineffective
would require evidence outside of the record, such as Jenkins’s testimony about the
advice he received from trial counsel. We cannot consider new evidence on appeal that
is not part of the district court’s record. United States v. McDonald, 981 F.3d 579, 581 (7th
Cir. 2020). Therefore, counsel appropriately concludes that it would be frivolous to raise
the argument on direct appeal. See Massaro v. United States, 538 U.S; see also Fed. R. App.
P. 10(a). 500, 504–05 (2003); United States v. Cates, 950 F.3d 453, 457 (7th Cir. 2020) (“[W]e
No. 20-1529                                                                    Page 4

have repeatedly warned defendants against bringing ineffective-assistance claims on
direct appeal.”).

      Therefore, we GRANT counsel’s motion to withdraw and DISMISS the appeal.